204 F.2d 272
BEE JAY PRODUCTS, Inc; Joseph Berkowitz and ReubenBerkowitz, individually and as officers of Bee Jay Products,Inc.; Universal Manufacturing Company, a corporation; ReubenBerkowitz and Bertha Berkowitz, individually and as officersof Universal Manufacturing Company, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 4581.
United States Court of Appeals Tenth Circuit.
May 14, 1953.

On Petition to Review an Order of the Federal Trade Commission.
F. W. James, Evanston, Ill., for petitioners.
John W. Carter, Jr., Atty., Federal Trade Commission, Washington, D.C.  (W. T. Kelley, General Counsel, and Robert B. Dawkins, Asst. General Counsel, Federal Trade Commission, Washington, D.C., on the brief), for respondent.
Before BRATTON, HUXMAN, and PICKETT, Circuit Judges.
PER CURIAM.


1
On the authority of Gay Games, Inc., v. Federal Trade Commission, 10 Cir., 204 F.2d 197, the order of the Commission is affirmed and judgment will be entered enforcing such order in accordance with the provisions of 15 U.S.C.A. § 45(c).